DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 7/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation “8% to 10% of humidity” which renders the claim indefinite because humidity is temperature dependent and without the temperature one of ordinary skill in the art would not be able to determine what water content reads on the limitation.
For the purpose of examination, if the product is dried after dying it will be considered to read on it the claimed % of humidity.
Claim 6:The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of examination, if the temperature and pressure are elevated above room temperature and 1 atm it will be considered to read on the limitations.
Claims 2-7: Claims 2-7 are rejected for being indefinite because  they depend from a rejected claim and do not remedy the issues in rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Loncke et al. (US PG Pub 2018/0195291; hereafter ‘291) in view CabinetParts.com (CabinetParts.com, How wood veneer is made…, https://www.youtube.com/watch?v=AdYDsIhy2VU, 12/20/2010; hereafter CabinetParts.com), Curto (US Patent 5,942,008; hereafter ‘008), and Galle et al. (US PG Pub 2019/0308392; hereafter ‘392).
Claim 1: ‘291 is directed towards a method for manufacturing composite wood floor (see title & abstract), comprising:
a step of obtaining top layers (wood veneer layers are used as the top layer, ¶ 76);
a step of coloring (¶ 58).
a step of applying adherent: applying a layer of adherent to the top layers (¶s 64-65 & 76);
a step of forming a composite unit: combining the top layer with a base material under pressure and temperature to form a composite unit (see ¶s 35-37 & 76);
a step of machining: machining the composite unit (¶ 41);
a step of applying a protection layer: applying a protection layer to the top surface of the composite unit (¶ 16).
‘291 teaches that the top veneer layer is preferably formed by sawing massive wood (¶ 59) but notes that veneer can be formed by rotary peeling as well (¶ 59).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the top veneer layer by rotary peeling instead of sawing massive wood because it is an art recognized means for forming veneer and would have predictably produced the veneer.
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of ‘291 in the claimed order because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04(IV)(C).
‘291 does not teach that rotary peeling for forming veneers includes removing barks from tree logs, trimming the logs into cylindrical sections, rotationally cutting the longs into multiple top layers.
However, at taught by CabinetParts.com, rotary cutting which includes removing the bark from tree logs which have been trimmed into cylindrical sections and rotationally cutting the longs into multiple top layers (see 7:01-10:00, CabinetParts.com).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of producing veneers taught in CabinetParts.com because it is an art recognized method of producing veneer by rotary cutting and would have predictably produced the veneers as desired in ‘291.
‘291 does not teach the claimed details for dying the veneer.
However, ‘008, which is directed towards dying veneer (title, ‘008) teaches dying veneer by infiltrating colors into tissues of the veneer by way of soaking in water at high-pressure and then drying (see abstract, ‘008).
‘008 does not teach drying the top layers to keep the top layers at 8-10% humidity.
However, as discussed above in the 35 U.S.C. §112(b) rejection, given that 8-10% humidity is indefinite because there is no temperature recited at which the humidity is measured the drying reads on the claimed range.
However, if the drying does not read on the claimed range based on the indefinite rejection, it would have been obvious to one of ordinary skill in the art at the time of filing to dry the top layers to a humidity level of 8-10% because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the dying process of ‘008 when coloring the veneer of ‘291 because it is an art recognized method of dying veneer and would have predictably produced colored veneer as desired.
‘291 does not teach that the machining comprises machining and polishing.
However, ‘392, which is also directed towards wood flooring produced with veneer layers (see title & abstract) teaches that it is recognized in the art to machine the composite boards by sawing, cutting, polishing, etc. (¶ 68). 
The Examiner notes that polishing the composite floor would have obtained a desired aesthetic effect and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
It would have been obvious to one of ordinary skill in the art at the time of filing to further polish the wood composite structure of ‘291 because it is an art recognized post processing machining step in the field and would have predictably been suitable for producing the desired product with the desired aesthetic design.
Claim 2: The top layers are placed in a heated bath of the water/dye solution which is then placed in a pressurized vessel for 4-6 hours at a temperature of 70-90ºC and a pressure of 50-500 psi wherein time and pressure are a result effective variable based on the desired degree of penetration of dye in the wood (see col. 3, lines 1-50, ‘008).
Thus, soaking and heating times are result-effective variables based on the desired degree of penetration of the dye and it is obvious to optimize the two times to obtain the desired degree of penetration.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
The Examiner notes that the desired degree of penetration of the dye (i.e. the coloring) is an aesthetic effect and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Although the taught range of 70-90ºC is not explicitly the claimed range of 70-80ºC, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A)..
Claim 3: ‘008 teaches that the preferred dye solution is a water/alcohol solution (col. 2, lines 40-67, ‘008).
Claim 4: The top layers are placed in a heated bath of the water/dye solution (soaked) which is then placed in a pressurized vessel for 4-6 hours at a temperature of 70-90ºC and a pressure of 50-500 psi (3.5-35.1 kgf/cm2) (col. 3, lines 1-50, ’008).
Although the taught range of 70-90ºC is not explicitly the claimed range of 70-80ºC, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of 3.5-35.1 kgf/cm2 is not explicitly the claimed range of 10-90 kgf/cm2, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of 4-6 hours is not explicitly the claimed range of 1-5 hours, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘291 in view CabinetParts.com,’008, and ‘392 as applied above, and further in view of Horton (US PG Pub 2007/0044911; hereafter ‘911).
Claim 5: The combination does not teach applying the adhesive by vacuum gluing.
However, ‘911, which is also layered wood composites (title) suitable for use in flooring (¶ 93) that gluing layers together can be performed with a combination of glue and vacuum (i.e. vacuum gluing, ¶ 100).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process and materials of ‘911 into the process of ‘291 because they are both directed towards the same field of endeavor and the vacuum gluing is an art recognized means for applying the adherent and gluing the layers together which would have predictably produced the desired results.
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of ‘291 in the claimed order because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04(IV)(C).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘291 in view CabinetParts.com,’008, and ‘392 as applied above, and further in view of Jaffee (US PG Pub 2006/0057923; hereafter ‘923).
Claim 6: ‘291 teaches using a heated press during the pressing step which forms the composite unit (¶ 36) at temperatures of more than 80ºC (¶51).
‘291 does not teach the claimed temperature, time or pressure.
However, ‘923, which is directed towards laminated wood products (title) using a heated press (¶ 19) notes that the pressure, temperature, and press times are dependent on the desired thickness and density of the pressed board (¶ 19).
Thus, time, temperature, and pressure are result-effective variables based on desired results and it is obvious to optimize press time, pressure, and temperature to obtain the desired results.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘291 in view CabinetParts.com,’008, and ‘392 as applied above, and further in view of Rosen et al. (US Patent 4,343,095; hereafter ‘095) and Miller (Miller, Understanding Moisture Content in Wood, hardwood floors magazine, https://hardwoodfloorsmag.com/2017/08/01/understanding-moisture-content-wood/, 8/1/2017; hereafter Miller).
Claim 7: ‘008 does not teach dyed top layers are dried to have a moisture content of 6-8% using a high-temperature machine under high pressure.
However, ‘095, which is directed towards treated lumber (title) discloses that lumber can be dried in a kiln at an elevated temperature under pressure (col. 2, lines 38-55, ‘095).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘095 into the process of ‘008 such that the veneer is dried in a kiln at elevated temperatures and pressure (i.e. a high-temperature machine at high pressure) because it is an art recognized method of drying wood products and would have predictably been a suitable alternative drying means.
The combination does not teach drying to a moisture content of 6-8%.
However, as taught by Miller, the wood used in the flooring industry is usually dried to a moisture content between 6-9% (last paragraph, pg 2, Miller).
It would have been obvious to one of ordinary skill in the art at the time of filing to dry the wood veneer (top layer) of the composition to a moisture content of 6-9% because is an art recognized acceptable moisture content for wood in the flooring industry and would have predictably been a suitable moisture content when practicing ‘291.
Although the taught range of 6-9% is not explicitly the claimed range of 6-8%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759